                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
_____________________________________________________________________________

ESTATE OF TYRESE WEST,
Deceased, by MONIQUE WEST,
a Special Administrator,
                                                          Case No.:      19-CV-1843
               Plaintiff,

v.

INV. ERIC GIESE and
VILLAGE OF MT. PLEASANT,
A Municipal Corporation,

                Defendants.


                               CERTIFICATE OF SERVICE


       I hereby certify that on January 28, 2020, I electronically filed the following documents

using the ECF system on behalf of Defendants Inv. Eric Giese and Village of Mt. Pleasant:

       1.      Defendants’ Answer and Affirmative Defenses to Plaintiff’s Complaint; and

       2.      Defendants’ Expedited Non-Dispositive Motion to Consolidate Cases.

       Service of these documents on the following non-ECF participant will be accomplished

via U.S. mail on this date:

                                  Andrew Martin Stroth, Esq.
                                Action Injury Law Group, LLC
                              191 North Wacker Drive Suite 2300
                                   Chicago, IL 60606-1638




            Case 2:19-cv-01843-PP Filed 01/28/20 Page 1 of 3 Document 11
Dated this 28th day of January, 2020.


                                        CRIVELLO CARLSON, S.C.
                                        Attorneys for Defendants

                                        By: s/ Benjamin A. Sparks
                                               SAMUEL C. HALL, JR.
                                               State Bar No. 1045476
                                               BENJAMIN A. SPARKS
                                               State Bar No. 1092405
                                               CRIVELLO CARLSON, S.C.
                                               710 N. Plankinton Avenue, Suite 500
                                               Milwaukee, WI 53203
                                               Phone: (414) 271-7722
                                               Fax: (414) 271-4438
                                               E-mail: shall@crivellocarlson.com
                                               E-mail: bsparks@crivellocarlson.com




Dated this ____ day of January, 2020.

                                        By:
                                              SAMUEL C. HALL JR.
                                              State Bar No: 1045476
                                              BENJAMIN A. SPARKS
                                              State Bar No. 1092405
                                              Attorney for Defendants, Eric Giese and Village
                                              of Mt. Pleasant
                                              CRIVELLO CARLSON, S.C.
                                              710 N. Plankinton Avenue, Suite 500
                                              Milwaukee, WI 53203
                                              Ph: (414) 271-7722
                                              Fax: (414) 271-4438
                                              E-mail: shall@crivellocarlson.com
                                                      bsparks@crivellocarlson.com




   Case 2:19-cv-01843-PP Filed 01/28/20 Page 2 of 3 Document 11
Case 2:19-cv-01843-PP Filed 01/28/20 Page 3 of 3 Document 11
